Title: To Benjamin Franklin from Henry Coder, 17 December 1779
From: Coder, Henry
To: Franklin, Benjamin



paris hotel dangleterre rue de seine ce17e dbre 1779
  Notte pour Monsieur Le docteur francklin.

Mr. Dubourg quatre mois avant l’arrivée de Mr. Dean en france a fait sortir son neveu du College des Grassins, où il payoit sa pension, pour luy servir de secretaire et ne pas confier à des étrangers les écritures qu’il avoit a faire relativement aux affaires de votre Pays. Ce jeune homme en a été occupé constamment pendant 2 ans et s’est toujours conduit avec zèle intelligence et discrétion. Il se trouve par la mort de son oncle sans ressource et sans état, je l’ay retiré chez moy, les creanciers ayants fait mettre le scellé partout sans espoir quil reste à ce jeune homme, héritier de Mr. Dubourg, une obole, les dettes de son oncle payées. Il est mort pénétré de douleur de la triste scituation dans laquelle il a laissé son neveu qui auroit à présent finy ses études, et un état, sil ne lavoit pas occupé à d’autres objets. Jay promis au défunt de ne pas abandonner son neveu, et je suis décidé à l’emmener avec moy sous peu de jours dans ma chaumiere et de luy faire partager ma mauvaise fortune. Si vous ne voyés pas la possibilité de faire accorder à ce jeune homme par le Congrès en Considération de la mémoire de son oncle qui ne s’est ruiné, et ne proposoit à tout le monde de commercer avec vos nouveaux états que dans la vüe de vous procurer les moyens de résister a vos ennemis; en Considération du tendre sincere et inviolable attachement que cet honnete homme avoit pour vous, en considération du zele et de la fidelité avec lequel son neveu s’est livré a vous servir pendant deux ans sans s’occuper d’autre chose; Enfin, Monsieur, en considération des services que je me suis toujours empressé de vous rendre sans aucune vüe dintéret. Si vous ne voyés pas dis je la possibilité de faire accorder à Mr. Lair de la Motte Neveu de Mr. Dubourg par le Congrès les moyens de Continuer ses cours de medecine et de l’ayder jusqu’a ce quil aye un Etat avec lequel il se tirera d’affaires comme il pourra.
J’auray l’honneur, Monsieur, de vous voir avant de vous présenter le Neveu de Votre amy Mr. Dubourg qui est incapable d’accepter aucun Secours dont il auroit à rougir./:
Coderc
 Notation: Coder 17 Decr. 1779